TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 8, 2014



                                     NO. 03-12-00324-CV


                                Archie Terrell Scaife, Appellant

                                                v.

                 The State of Texas, Bell County District Attorney’s Office,
                 Bell County Police Department, and Individuals, Appellees




             APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the trial court on March 20, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.